Citation Nr: 1243320	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  08-06 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1954 to May 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2010, the Veteran testified at a Board hearing before the undersigned.  A copy of the hearing transcript is associated with the claims folder.

In June 2010, the Board remanded this case to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.

In a decision dated June 2011, the Board denied the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated September 7, 2012, the Court remanded the case to the Board pursuant to the terms of a Joint Motion for Remand (JMR).

A review of the Virtual VA electronic records storage system does not reveal any additional documents not currently associated with the paper claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR have determined that a July 2010 VA examiner opinion, which determined that the Veteran's current respiratory disorder was not caused by or a result of military service, was not supported by an adequate rationale for the conclusion reached.  The Board remands this case, therefore, for an additional VA examination.

Notably, the VA examiner concluded that the Veteran did not appear to currently manifest asthma by noting that a prior history of asthma may be explained by the fact that asthma is a reversible disorder.  On remand, the RO should assist the Veteran in obtaining any additional treatment records which may help to clarify his currently diagnosed respiratory disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Specifically request that the Veteran provide written authorization for VA to obtain hospitalization records from Holy Redeemer Hospital in 1988 and complete records from Dr. N.M.C. and Dr. M.B. (rather than a summary of treatment).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Upon completion of the above, schedule the Veteran for additional VA examination.  The claims folder contents must be made available to the examiner for review.  Following interview and examination of the Veteran as well as review of the claims folder, the examiner is requested to address the following:

	a) identify all current respiratory disorders, including an explanation of whether the Veteran manifests asthma (any indicated tests should be conducted);

	b) for each respiratory disorder identified, provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such disorder first manifested during active service from June 1954 to May 1956; OR, alternatively,

	c) for each disorder identified, provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such disorder is caused by an event during active service from June 1954 to May 1956, including his reported exposure to air pollution and diesel exhaust while stationed in Berlin, Germany?

In providing these opinions, the examiner must specifically address the following:

* the findings to be expected to support a diagnosis of asthma, and the medical reasons why the Veteran's hospitalization for "common cold"/upper respiratory infection in April 1956 support or do not support an asthma diagnosis; and
* the medical reasons why the Veteran's exposure to air pollution and diesel exhaust while stationed in Berlin, Germany (accepted as true by the Board) was sufficient or insufficient to cause the currently manifested respiratory disorders, including a discussion of the relative merits of the May 2010 opinion from Dr. N.M.C..

If the examiner is unable to provide the requested opinions, he/she should explain why.

3.  Thereafter, readjudicate the claim.  If the benefit on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

